Order entered November 13, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00598-CR
                                     No. 05-13-00599-CR
                                     No. 05-13-00600-CR
                                     No. 05-13-00601-CR
                                     No. 05-13-00602-CR

                           PATRICIA DONALDSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                   On Appeal from the 282nd Judicial District Court
                                 Dallas County, Texas
Trial Court Cause Nos. F10-00433-S, F10-00435-S, F10-00447-S, F10-00448-S, F11-00266-S

                                          ORDER
       On September 6, 2013, this Court ordered the Dallas County District Clerk’s Office to

file supplemental records containing the cost bills and accompanying documents for these cases.

When the supplemental records were not received by October 14, 2013, the Court again ordered

the Dallas County District Clerk to file supplemental records containing the costs bills and

accompanying documents. To date, the Court has not received the supplemental records.

       Accordingly, we ORDER Gary Fitzsimmons, Dallas County District Clerk, to file, by

NOVEMBER 21, 2013, supplemental clerk’s records containing detailed itemizations of the

costs assessed in the cases, including but not limited to, specific court costs, fees, and court
appointed attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001,

the cost bills shall be signed by the officer who charged the cost or the officer who is entitled to

receive payment for the cost. We further ORDER that the supplemental clerk’s records include

documents explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.

       If the Court does not receive the supplemental clerk’s records by the date specified, the

Court will utilize the available remedies to obtain the supplemental clerk’s records, including

ordering that Gary Fitzsimmons show cause why he should not be held in contempt for not

complying with this Court’s order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                     /s/     DAVID EVANS
                                                             JUSTICE